Order filed July 30, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00509-CV
                                   ____________

                     LAWRENCE D. PENNONI, Appellant

                                         V.

   MICHAEL E. BEAARD, BETH M. BEARD, JAMES F. HALLEY IV,
  ADELA GAARCIA, DAVID O. CRAIG, AND WWBRS INVESTMENTS
                       LLC, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-90739

                                    ORDER

      The notice of appeal in this case was filed June 20, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.



                                          1
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before August 9, 2019. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                   PER CURIAM




                                          2